Citation Nr: 0215117	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  94-35 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to recognition as a former prisoner of war (POW) 
for Department of Veterans Affairs purposes.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from December 1942 to March 
1945 and was recalled to active duty for one week in December 
1945 to complete out-processing.

This case came to the Board of Veterans' Appeals (Board) from 
a March 1992 administrative decision by the Detroit, 
Michigan, Regional Office (RO).  In a July 1996 decision, the 
board remanded the case for further development of the 
evidence.


FINDINGS OF FACT

1.  The veteran was interned by a neutral country, 
Switzerland, from July 11, 1944, to December 23, 1944.

2.  In October 1950, the Foreign Claims Commission disallowed 
the veteran's claim for POW status, and there is no 
reasonable basis to question that determination.

3.  The circumstances of the veteran's internment in 
Switzerland were not comparable to those experienced by 
Americans held in enemy POW camps.


CONCLUSION OF LAW

The veteran is not a former POW for VA purposes.  38 U.S.C.A. 
§§ 101(32) (West 1991); 38 C.F.R. § 3.1(y) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a September 1982 application for VA dental care, the 
veteran claimed POW status.  In December, the Medical 
Administration Service advised him that dental care was 
provided former POWs who had been held for more than 181 
days, but his POW status could not be verified, so he was 
entitled to dental care only for service-connected dental 
disorders.

The claim file includes February and September 1983 reports 
from the National Personnel Records Center (NPRC) indicating 
that available records, including those from the Foreign 
Claims Commission, did not establish the veteran's POW 
status.

In August 1984, the veteran sought to reopen his claim for 
dental care, and he again claimed POW status.  In November, 
he was afforded a POW protocol examination.  During a 
psychiatric examination and an interview by the VA social 
work service, he reported that, on July 11, 1944, his 
aircraft was damaged over Germany and landed in Switzerland.  
The crew was interned by Swiss authorities in a "mountain 
resort." (sic)  He said food and clothing was provided by 
the Red Cross and by the United States, but rations were not 
plentiful.  Internees were to abide by Switzerland's rules, 
since it was a neutral country, but they were not mistreated.  
He said they were restricted to "the resort," (sic) had 
been told by the American legation not to leave the country, 
and that they would be imprisoned if they were caught trying 
to do so.  However, he wanted to return to his unit so, when 
he learned that American forces were nearby, he and another 
crewmember left.

November 1984 letters from the Military Service Branch, and 
from the Modern Military Field Branch, both of the Military 
Archives Division of the General Services Administration, and 
another letter of like date from NPRC, indicated that 
available records did not establish the veteran's POW status.

In August 1988, the veteran's application for the POW Medal 
was approved by the Department of Defense.

In October 1990, the veteran's representative said that VA 
records did not reflect the veteran's POW status and asked 
that they be amended to do so.

In a February 1992 administrative decision, the RO denied the 
veteran status as a former POW.  The decision was sent to the 
Director of the VA Compensation and Pension Service who 
approved it in March 1992.  The veteran was notified of that 
decision and appealed.

In his April 1993 Substantive Appeal, the veteran noted that 
Swiss industry traded with Germany and Swiss banks harbored 
Nazi plunder and, in essence, challenged Swiss wartime 
neutrality.  With regard to his internment, he said he was 
treated roughly when first taken into custody.  Thereafter, 
he was met by a member of the American legation and advised 
of the agreement with Switzerland that, in order for that 
country to maintain its neutrality, American internees were 
not to try to escape.  Unsuccessful escape attempts would be 
punished, he was told, by transfer to a common prison for 
thirty to sixty days.  During his internment, he was housed 
in an old hotel in a small mountain village and had to share 
a bathroom down the hall with other internees.  He was 
generally restricted, by weather and terrain, to the confines 
of the village.  He said the Red Cross had established 
dietary standards for POWs that called for 3000 calories per 
day, but he was given only about 2500 calories per day.  He 
said he bought bread each day in the village, but still lost 
six pounds during the six months he was detained.

The internees organized classes where they taught each other 
languages, shorthand, English composition, mathematics, and 
mechanical drawing, but the textbooks they were promised were 
never delivered.  He said he had no recreational material 
until the winter of 1944 when he received mail and Christmas 
packages through the Red Cross and ski instruction from the 
Swiss government.

The veteran told of an incident when a fellow internee left 
his jacket in the ski area and, since snow was expected, they 
asked the guard if they could retrieve the jacket.  The guard 
gave permission to do so, even though it was past curfew but, 
on their way back to the hotel, they were stopped by another 
guard who kicked one of them and stomped on the hand of the 
other.  The guard marched them back to the hotel, and learned 
they had permission to be out.  The veteran said his hand 
hurt for a couple of weeks.

The veteran said he and his friend were given a pass to 
travel by train to another village to purchase shoes.  He 
reported that they continued on the train past the village 
for which they had the pass in order to test Swiss security 
in the railroad system.  Eventually, they were stopped and 
returned to their village of internment.  The next day, they 
reported to the security officer who prepared a report of the 
incident, but they were not imprisoned.

The veteran and his friend decided they would try to escape.  
They learned that, if escapees could get to the American 
embassy in Bern, they would be escorted out of Switzerland.  
They got word to the embassy that they wished to escape, and 
were met by a sergeant, a military attaché at the embassy, 
who gave them train tickets.  On the evening of December 23, 
1944, dressed in civilian clothing loaned them by villagers 
for a Christmas pageant, they traveled to Bern where they 
were again met by the sergeant.  After a night in the 
embassy, they were moved about Bern for several days before 
being guided to Lake Lausanne where they met a boat that took 
them to France.  American forces met them and returned them 
to their unit.

Along with the narrative attached to his Substantive Appeal, 
the veteran submitted documents from the National Archives, 
including 1945 travel orders, indicating that he had been a 
POW.  He also submitted a form indicating that, in August 
1988, he was approved for a POW Medal. 

At a July 1993 VA hearing, the veteran testified in accord 
with the written narrative he submitted with his Substantive 
Appeal.  At the hearing, however, he said he believed the 
circumstances of his internment were comparable to those at 
POW camps.  He based that belief on the type of food he was 
served, the "confinement," and the psychological 
conditions, i.e., he was "under a gun" and could not 
foresee the future.  At the hearing, the veteran submitted a 
copy of an article entitled The Swiss Stake from the summer 
1945 issue of Yank Magazine.  The article addressed German-
Swiss relations during the war, the attitudes of the Swiss 
toward the war, and the treatment of American internees in 
Switzerland.

In August 1993, the veteran submitted additional written 
argument, photographs, drawings, and brief excerpts from two 
books.  In his written argument, he stressed the anticipated 
ramifications, including a prison sentence, of a failed 
escape attempt.  He argued that aircrew members were ill-
prepared for escape and evasion in the event their aircraft 
came down in neutral or enemy territory.  He criticized the 
Swiss capability to manage emergency situations, e.g., fires, 
natural disasters, or medical emergencies, and contended that 
the hotel in which he lived during his internment was a 
firetrap.  Finally, he reported that his VA identification 
card was annotated with "POW," though it is not clear how 
that came about, and that, since then, he had received 
"total attention to my medical needs."

In a September 1993 decision, the RO denied the veteran 
status as a former POW.  However, the decision was not sent 
immediately to the Director, VA Compensation and Pension 
Service, for approval.

In December 1993, the RO hearing officer held that the 
veteran's internment did not constitute POW service.  The 
hearing officer noted that this opinion was approved in an 
undated letter received in October 1993 from the Director of 
the Compensation and Pension Service.

In September 1994, the veteran submitted a letter from the 
president of the Swiss Internees Association, Inc., who noted 
that a record of the Provost Marshal General, filed at the 
National Archives, includes the veteran's name on a list of 
Americans held as POW in neutral countries.  A copy of the 
document was enclosed.

A statement the veteran submitted in September 1994, 
apparently the fruits of research he had done, noted that 
Swiss internment of Americans resulted from an agreement 
between the two governments.  He quoted, at length, from an 
internal Swiss government memorandum that cited Article 11 of 
the 1907 Hague Convention.  That article provided that 
countries wishing to maintain neutrality in war were obliged 
to detain and intern, using force if necessary, military 
personnel of the warring nations who came into their country.  
The purpose of the internment was to preclude the return of 
the military personnel to the conflict.  The report said that 
many Americans viewed their internment as a vacation, and 
that some of them engaged in excessive drinking and liaisons 
with local women.

A February 1996 letter from the Director of the VA 
Compensation and Pension Service, citing 38 C.F.R. § 3.1(y), 
noted that POW status is established if a service member was 
forcibly detained in the line of duty by an enemy government, 
or by a foreign government under circumstances comparable to 
those faced by POWs held by an enemy government.  The 
Director cited Young v. Brown, 4 Vet. App. 106 (1993), for 
the proposition that section 3.1(y)(2), which provides for 
POW status for veterans held by an allied or neutral 
government, requires a comparison of the kinds of hardship 
experienced by veterans held by an allied or neutral 
government with the kinds of hardship experienced by veterans 
held by an enemy government.  He illustrated the point with 
an example, and said that the veteran in the example would be 
entitled to POW status.  The Director enclosed historical 
summaries of the internment of Americans by Switzerland, 
Sweden, and the Soviet Union.  With regard to internment by 
Switzerland, the summary suggested that the circumstances of 
internment at Wauwilermoos, a facility to which service 
members might be sent for 30 to 90 days after a failed escape 
attempt, would be comparable to those faced by Americans held 
at a POW facility operated by the German government.

After the July 1996 Board remand, the RO sent the file to the 
VA Compensation and Pension Service for approval of the 
September 1993 administrative decision.  However, in a 
February 1997 letter to the RO, the Director of the VA 
Compensation and Pension Service noted the Board remand and 
returned the file for evidentiary development pursuant 
thereto.

In August 2000, the RO received a multi-page document 
prepared by the veteran, replete with footnotes, wherein he 
reiterated, in accord with his testimony and his earlier 
statements, the events of his internment in Switzerland and 
the progress of the war during his internment.  With regard 
to the circumstances of his internment, he cited inflated 
prices charged by shopkeepers in Swiss towns, isolation, 
sparse food, lack of recreation, poor living conditions, and 
the ever-present guards, and contended that the circumstances 
of a prisoner in a penitentiary in the United States were 
more favorable.  He had elsewhere reported that, with the 
onset of winter and skiing injuries among internees, he had 
volunteered to provide first aid services, and he said here 
that the Swiss had been generous in providing medical 
supplies.

The veteran said he began to plan an escape to the 
"civilized world."  Others had tried, but failed for 
various reasons.  He had aided such attempts by supplying 
train schedules and fares, maps, and picture post cards of 
Swiss villages.  He again told of the parole he had been 
given to visit a distant village by rail for the purpose of 
buying shoes, but remained on the train beyond the village in 
order to gain information about security in the rail system.  
When he made his decision to escape, he contacted a member of 
the American legation who provided him with train tickets and 
promised to meet him at the train station in Bern.  The 
veteran concluded his report with a detailed account of his 
escape.

Over the next several pages, after his report, the veteran 
critiqued the handling, by the Swiss and American 
governments, of American airmen landing in Switzerland, a 
country trying to remain neutral in the middle of a world 
war.  In the course of his critique, he referred to the 
Wauwilermoos penal facility, said he had talked with 
Americans who had been sentenced to that facility for 
attempting escape, and concluded that circumstances there, 
including mental and physical abuse, were comparable to those 
in German POW camps.  He said his internment was comparable 
to Americans held in German POW camps because it was the 
intent of both detaining powers to hold the Americans for the 
duration of the war.

After several requests to the National Archives pursuant to 
the July 1996 remand, the RO obtained, in August 2001, a 
report prepared by the military attaché to the American 
legation to Switzerland on December 20, 1944, three days 
before the veteran's escape.  The report noted that ski 
resorts, which were underutilized during the war, were used 
for internment of Americans.  A problem that soon developed 
was boredom the airmen faced, and that problem was never 
completely addressed though, during the winter months, ski 
instruction was provided.  The report detailed political and 
logistical problems, oftentimes complicated by Swiss 
intransigence, presented by American internees.  A major 
problem was pay for the airmen and comfort items that they 
could purchase with it.  The Swiss government did not want 
the airmen to receive their full pay, so the problem was 
resolved by establishing an American "store" at each 
internment facility that provided comfort items on credit.  
The report noted that punishment facilities, one for officers 
and one for enlisted men, were established for internees who 
violated curfew or were drunk and disorderly.  However, the 
Swiss government also operated a penal institution at 
Wauwilermoos and confined apprehended escapees there.  The 
report noted that conditions at Wauwilermoos were 
"disgracefully bad-in fact worse than those reported to be 
normal in German prison camps," and the American legation 
had complained to the Swiss government about the conditions 
at Wauwilermoos.  On the date of the report, no Americans 
were interned at Wauwilermoos, and the military attaché 
believed that the Swiss government had decided, in response 
to American protests, to stop sending internees there.

Pursuant to the July 1996 Board remand, the RO queried the 
National Personnel Records Center (NPRC) as to the 
circumstances of the veteran's receipt, in August 1988, of 
the POW Medal.  In a May 2002 response, NPRC reported that 
the Foreign Claims Commission denied the veteran POW status 
in 1950, that he was not listed in the NPRC POW registry, 
that he did not have POW status, and that issuance of the POW 
Medal "appears to have been based only on limited documents 
submitted by the vet."

In June 2002, the RO issued another administrative decision 
wherein it determined that the veteran's internment in 
Switzerland did not meet the criteria for POW status.  That 
decision was submitted to the VA Compensation and Pension 
Service and approved by the Director in July 2002.

Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), which 
describes VA duties to advise a claimant of the evidence 
needed to substantiate a claim, and to help a claimant obtain 
that evidence, was enacted during the pendency of this 
appeal.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West Supp. 2002).  VA duties have been 
implemented by regulations published at 66 Fed. Reg. 45620 
(Aug. 29, 2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326.

In this case, the Board notes that the RO issued three 
administrative decisions, each of which set out the criteria 
for former POW status and explained why the veteran did not 
meet that criteria.  The veteran has submitted several 
detailed recitations of his detention and internment by 
Switzerland and his escape therefrom, and he testified at 
length at hearing.  The case was remanded for additional 
evidence, and it has been obtained and associated with the 
file.  Finally, in a September 2002 letter, the RO advised 
the veteran that his case was being sent to the Board, and 
invited him to submit any additional evidence he had directly 
to the Board.  Probative evidence, not included in the file, 
has not been identified.  The appellant was informed of the 
VCAA in September 2002, and notified that he could still 
provide VA notice of any additional evidence he wished VA to 
secure for him.  No response, however, was received, and the 
Board is unaware of any evidence which remains unsecured.  
Indeed, the Board finds that all probative evidence has been 
obtained.  Since there is no probative evidence not of 
record, it is not possible for VA to notify the veteran of 
evidence he should obtain and evidence VA would attempt to 
obtain.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In sum, the Board finds that VA has complied with the notice 
and duty-to-assist provisions of VCAA.

Turning now to the law on POW status, the term "former 
prisoner of war" means a person who, while serving in the 
active military, naval or air service, was forcibly detained 
or interned in the line of duty by (1) an enemy government or 
its agents, or a hostile force, during a period of war; or 
(2) by a foreign government or its agents, or a hostile 
force, under circumstances which the Secretary finds to have 
been comparable to the circumstances under which persons have 
generally been forcibly detained or interned by enemy 
governments during periods of war.  38 U.S.C.A. § 101(32).  
The implementing regulation, 38 C.F.R. § 3.1(y), provides 
that VA shall accept a determination by a service department 
that a service member was a POW unless there is a reasonable 
basis for questioning it.  Such a finding, however, is only 
accepted if the detention or internment was by an enemy 
government.  38 C.F.R. § 3.1(y)(1).  In all other situations, 
including those in which VA does not accept the service 
department determination, VA confers POW status on a veteran 
only if the circumstances of his detention and internment, 
including those relative to sanitation, nutrition, and 
physical or psychological abuse or hardship, were comparable 
to the under which service members generally were held by 
enemy governments during periods of war.  38 C.F.R. 
§ 3.1(y)(2)(i).  Finally, comparability of circumstances 
refers to degree as well as type of circumstances.  Young v. 
Gober, 121 F.3d 662, 666 (Fed. Cir. 1997).  That is, when 
comparing, e.g., food provided persons held by a neutral 
nation to that provided persons held by an enemy nation, it 
is not enough to say that diet was limited in both cases, if 
it was merely not abundant for those held by a neutral nation 
but was severely limited for those held by an enemy nation.

In this case, the veteran was interned by Switzerland, a 
neutral country, and POW status is warranted only if the 
circumstances of his internment were comparable to the 
circumstances of Americans held as prisoner of war.  But, in 
this case, the veteran was housed in a hotel which, before 
the war, had been a ski resort.  He was not confined behind 
barb wire.  Though the rooms did not have connecting baths, 
as did many American hotels of the day, latrine facilities 
were available on each floor.  Food, while not abundant, 
appears to have been adequate as he lost only 6-8 pounds 
during six months of internment.  Moreover, the veteran has 
stated that he was able to supplement his rations with bread 
he bought in the village each day, an option only dreamed of 
by Americans held by such former enemy governments such as 
Germany, Japan, North Korea, North Vietnam and Iraq.  Indeed, 
the biggest problem, according to both the veteran and the 
military attaché to the American legation, was boredom, and 
that problem was addressed with ski instruction.  Such a 
respite was totally unheard of in POW facilities operated by 
Germany, Japan, North Korea, North Vietnam, and/or Iraq.  The 
veteran had relative freedom, limited only by a 10:30 PM 
curfew, to mingle with Swiss villagers.  He was able to 
obtain picture postcards, maps, and train tickets, and he was 
allowed to travel by train from one village to another.  Even 
the veteran reported that some American internees abused 
their freedom by overindulging in alcohol and by consorting 
with local women.  

It goes without saying that Americans held captive by 
Germany, Japan, North Korea, North Vietnam, and/or Iraq had 
no comparable freedom.  Indeed, in light of the provisions of 
38 C.F.R. § 3.309 (2001), the Board takes administrative 
notice of the fact that prisoners of the Japanese routinely 
died due to malnutrition, beriberi, pellagra, malaria, and 
dysentery.  Those that did not die were routinely worked to 
extremes approaching death.  In this case, the veteran was 
able to go shopping for food, and go skiing rather than being 
pressed into a labor gang.  Simply put nothing in the 
veteran's experience is worthy of even suggesting any 
similarity to the real POW experience.  Finally, the value of 
the veteran's access to the American legation to Switzerland 
cannot be underestimated.

In sum, although the veteran was classified a POW in travel 
orders he was issued following his escape from Switzerland, 
and although he was issued the POW Medal on the basis of 
documents he himself submitted, he was denied POW status by 
the Foreign Claims Commission, and there is no reasonable 
basis to question that determination.  His internment at a 
Swiss ski resort, while inconvenient, certainly was not 
comparable to detention and internment in a German, Japanese, 
North Korean, North Vietnamese, and/or Iraqi POW camp.

The benefit sought on appeal is denied.


ORDER

Entitlement to recognition as a former POW, for Department of 
Veterans Affairs purposes, is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

